Watson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. That the merchandise covered by the Appeals for Reappraisement set forth in Schedule “A,” attached hereto and made a part hereof, consists of wool fabric exported from France from the period of January, 1957, through January, 1958.
2. That at the time of export such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of France for home consumption or for export to the United States nor was such or similar imported merchandise freely offered for sale to all purchasers in the principal market of the United States for domestic consumption.
3. That the issues and the facts in the Appeals to Reappraisement listed herein are the same in all material respect as the issues in the case of Stockheimer & Harder, American Foreign Industries, Inc. v. United States, ARD 218, and that the record in said case may be incorporated herein.
4. That the “cost of production” as defined in Section 402(f) of the Tariff Act of 1930, for such or similar merchandise at the time immediately preceeding the date of exportation amounted to the appraised unit values, noted in red ink, less 10%.
5. That these cases may be deemed submitted on the foregoing stipulation.
On the agreed facts, I find and hold cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here in question, and that such values are the appraised unit values, noted in red ink, less 10 percent.
Judgment will be entered accordingly.